Citation Nr: 0919578	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  08-05 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to the retroactive award and payment of 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code, for the appellant's pursuit of a 
program of education prior to June 19, 2006.  



ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from May 1974 to July 1996.  
The appellant is his son.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from an August 2007 
decision of the St. Louis RO Education Center, which denied 
the appellant's claim for Dependents' Educational Assistance 
(DEA) for a program of education pursued prior to June 19, 
2006.  


FINDINGS OF FACT

1.  In an October 2003 rating decision, the veteran, who is 
the appellant's father, was granted a permanent and total 
disability rating, effective July 1, 1997; the Veteran was 
notified of this determination in November 2003.  

2.  The appellant's initial application for Chapter 35 
educational assistance was received in June 2007.  


CONCLUSION OF LAW

Chapter 35 Dependents' Educational Assistance benefits may 
not be paid for any program of education pursued by the 
appellant prior to June 19, 2006.  38 U.S.C.A. §§ 3501, 3513, 
5113 (West 2002); 38 C.F.R. §§ 21.3130(e), 21.4131(d) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  
There is no possibility that any additional notice or 
development would aid the appellant in substantiating his 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela 
Cruz.  Thus, any deficiency of notice or of the duty to 
assist constitutes merely harmless error.  

The appellant's eligibility for Chapter 35 benefits derives 
from his status as a child of a veteran who has a permanent 
and total disability rating.  See 38 U.S.C.A. § 
3501(a)(1)(A)(ii); 38 C.F.R. § 21.3021(a)(1)(iii).  In a 
rating decision dated in October 2003, the RO continued the 
veteran's 100 percent disability rating and established basic 
eligibility for educational assistance benefits for his 
dependents, under Chapter 35, Title 38, United States Code.  
The veteran was provided notice of this determination in 
November 2003.  

An application for Dependents' Educational Assistance (DEA) 
was signed by the appellant and received at the VA in June 
2007.  He requested DEA benefits for a four-year Bachelor of 
Fine Arts program he had attended from August 1998 to May 
1992.  In August 2007, he was informed that VA could not pay 
for any training which occurred more than one year prior to 
the date the claim was received.  

In general, the commencing date of an award of Chapter 35 
educational benefits will not be earlier than the date one 
year prior to the date of receipt of the application or 
enrollment certification, whichever is later.  38 C.F.R. §§ 
21.3130(e), 21.4131(d).  Retroactive benefits may be 
authorized when, as in this case, there is a retroactive 
award of the veteran's permanent and total disability rating, 
but this requires that the applicant submit to the VA an 
original application for educational assistance under Chapter 
35 within one year of the date that the VA makes the rating 
decision which formed the basis for eligibility for Chapter 
35 educational benefits.  38 U.S.C.A. § 5113(b) (West 2002).  
Since the Veteran's application was not received by November 
2004, one year after the date of notification of the grant of 
a permanent and total disability rating, this exception to 
the general rule is not applicable, and, therefore, benefits 
cannot be paid for education pursued more than one year prior 
to the June 2007 date of claim.  

The appellant contends that he was not individually notified 
of his entitlement to educational assistance at that time.  
However, the appellant's entitlement is derived from the 
Veteran, his father, and VA law does not require that 
dependents be separately notified of their potential 
entitlement to DEA.  

The appellant has also expressed frustration with the 
certificate of eligibility and election letter he received in 
August 2007, which, on the one hand, informed him that he was 
eligible for DEA and seemed to imply that he could elect any 
effective date between July 1, 1997, and November 5, 2003.  
The letter also stated that he could be paid for benefits for 
more than one year prior to the date his application was 
received, which seemed to the appellant to be contradictory 
to the previous paragraphs.  Together with the next 
paragraph, informing him that he had eight years from the 
beginning date to use his benefits, that he could not be paid 
for any training taken before the date he chose, and that he 
generally could not use any remaining benefits for training 
after this eight year period, the appellant was left with the 
impression that no matter when he applied, he would not have 
been entitled to more than 8 months of training, and he feels 
that the first part of the letter was misleading.  

The Board agrees that the August 2007 notification letter 
from the RO was needlessly confusing, but, unfortunately, 
this does not provide a basis for an allowance of the 
appellant's claim.  Under 38 U.S.C.A. § 5113, retroactive DEA 
benefits may be only be paid if an eligible person applies 
for educational assistance within a year of the decision 
granting a retroactive award for a permanent and total 
disability rating.  Decisions of the U.S. Supreme Court, as 
well as the United States Court of Appeals for Veterans 
Claims, have held that payments of monetary benefits from the 
Federal Treasury must be authorized by statute, 
notwithstanding incomplete or even erroneous information 
provided by Government employees, and regardless of 
extenuating circumstances or claims of fairness.  See, e.g., 
Office of Personnel Management v. Richmond, 496 U.S. 414, 
426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. 
Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. 
App. 416 (1994).  In other words, federal laws authorizing 
monetary benefits are enacted by Congress, and, unless an 
individual meets all of the requirements of a particular law, 
including time limits pertaining to filing a claim, he or she 
is not entitled to the benefit; indeed the benefit cannot be 
awarded, regardless of the circumstances.  

The Board sympathizes with the appellant, and sincerely 
regrets the absence of a remedy, particularly in view of the 
RO's August 2007 notice letter, which might easily seem at 
first to be a grant, but then later sets forth conditions 
which, upon careful reading, reveal that the specific 
educational benefits actually claimed by the appellant could 
not be granted; it would have been much better to have 
explained this at the outset.  However, there is no legal 
basis for a grant of the benefit.  The Board notes that in a 
similar case where a claimant pursued educational endeavors 
without claiming assistance from VA in advance, the Court 
held that VA was precluded from reimbursing the appellant for 
his educational expenses incurred without first putting VA on 
notice that such expectation existed, i.e., by filing an 
application.  Erspamer v. Brown, 9 Vet App 507, 510-11 
(1996).  The Court remarked that Chapter 35 benefits were 
instituted to provide dependents educational opportunities 
which would otherwise be impeded or interrupted for reason of 
the disability or death of a parent from a disease incurred 
in service, and to ensure that such dependents are aided in 
obtaining the education status which they might have aspired 
to and obtained but for the disability or death of such 
parent.  Id. at 509.  

Likewise, in the instant case, there is nothing in the record 
to indicate that the appellant's education was impeded or 
interrupted by his father's disability.  Under 38 U.S.C.A. 
§ 5113(b), an exception to this general requirement that a 
benefit be applied for in advance, where entitlement was not 
actually established during the time of the dependent's 
educational pursuit, but is later established retroactively, 
but this same law requires that a claim for the benefit be 
submitted within a year of the decision granting the 
retroactive award.  In this case, the Veteran did not apply 
for benefits within that year; there is no exception based on 
a factual unawareness of his or her eligibility.

The appellant's claim for DEA for his four years of college 
attendance from August 1998 to May 2002 was received in June 
2007.  Because this claim was not received within a year of 
the November 2003 notification to his father that eligibility 
to DEA was established, he is not entitled to benefits for an 
educational program which transpired prior to June 19, 2006.  
There is no indication or allegation that a claim was filed 
at any earlier date.  Since the appellant's claim fails 
because of absence of legal merit or lack of entitlement 
under the law, the claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).  


ORDER

Entitlement to the retroactive award and payment of 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code, for the appellant's pursuit of an 
educational program prior to June 19, 2006, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


